DETAILED ACTION
This action is in response to the amendment dated 5/11/2022.  Claims 3-6, 8, 9, 12 and 16 are currently amended.  Claims 1, 2, 7, 10, 11, 13 and 14 have been canceled.  Claims 17-27 are newly added.  Presently, claims 3-6, 8, 9, 12 and 15-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Claim Rejection – 35 U.S.C. 112(b) section on page 8 of the response dated 5/11/2022, with respect to the rejection of claim 11 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  It is considered that the cancellation of claim 11 overcomes the rejection of claim 11 under 35 U.S.C. 112(b) as provided in the Office action dated 2/15/2022.  The rejection of claim 11 under 35 U.S.C. 112(b) as provided in the Office action dated 2/15/2022 has been withdrawn. 

Applicant’s arguments, see the Claims Rejections – 35 U.S.C. 102 section on pages 8-9 of the response dated 5/11/2022, with respect to the rejections of claims 1, 3-5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Osborn (US 3001482) and the rejections of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Hale (US 6497558) have been fully considered and are persuasive.  It is considered that the amendments provided in the response dated 5/11/2022 overcome the rejections of claims 1, 3-5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Osborn (US 3001482) and the rejections of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Hale (US 6497558) as provided in the Office action dated 2/15/2022.  The rejections of claims 1, 3-5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Osborn (US 3001482) and the rejections of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Hale (US 6497558) as provided in the Office action dated 2/15/2022 have been withdrawn. 

Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
Applicant argues the rejection of claims 8-16 under 35 U.S.C. 103 as being unpatentable over Carolan et al. (US 3995328) in view of Hale (US 6497558) on pages 9-12 of the response dated 5/11/2022.  
Applicant argues that replacing the vacuum pumps of the Carolan et al. reference with the pressure transformer of the Hale reference would not only not be obvious to a person having ordinary skill in the art, but would actually be recognized by such ordinarily skilled person to result in an inoperable system, since there is nothing in the Carolan reference that would provide the “input pressure difference” that is needed for the vacuum booster of claim 8 to be operable for generating the “driving pressure difference” on page 10 of the response dated 5/11/2022.  
However, it is considered that the vacuum pumps or blowers of the Carolan et al. reference (Carolan et al.: 50, 51) do not expressly disclose the manner in which the vacuum pumps or blowers are put into operation in order to produce an acceptable minimum level of vacuum pressure throughout the system (Carolan et al.: col. 7, lines 1-16).  It is noted that the vacuum pumps or blowers of the Carolan et al. reference is electrically-driven by the connection to “pressure switches 52, 53”.  However, it is considered that one of ordinary skill in the art would look to the Hale reference in order to provide an operation of a vacuum pump / pressure intensifier in order to reduce the reliance on an electrical system.  
It is considered that the combination of the Carolan et al. reference and the Hale reference provides a vacuum booster that is “configured to provide the driving pressure difference utilizing an input pressure difference, which is smaller than the provided driving pressure” in as much as the input pressure difference is provided by the difference between the pressure of the fluid at the motor-part-side fluid inlet (Hale: 46) and the pressure of the fluid at the motor-part-side fluid outlet (Hale: 48) used to drive the vacuum booster / pressure intensifier (Hale: see figure 1) and the driving pressure difference is considered the pressure utilized to drive the device (Carolan et al.: it is considered the pressure to operate the vacuum toilet 84 is the driving pressure).  The Hale reference discloses wherein fluid pressure from the pump-part-side fluid outlet (Hale: 44) is discharged at a higher pressure than the pressure at the pump-part-side fluid inlet (Hale: 42) (Hale: col. 4, lines 60-66).  Further, the Hale reference discloses wherein the fluid enters the motor section and is discharged through the motor-part-side fluid outlet (Hale: 48) (Hale: 51-54). Therefore, it is considered that the input pressure difference is smaller than the provided driving pressure difference .
Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 11/21/2019.  These drawings are acceptable.

Claim Objections
Claims 18, 19 and 24 contain the following informalities:  
Claim 18 recites the limitation “an interior space of a pressurized cabin of the aircraft or spacecraft” in lines 2-3.  Claim 18 depends from claim 16, indirectly.  Claim 16 recites “an interior space of a pressurized cabin of the aircraft or spacecraft” in line 6.  Therefore, it appears that the recitation of “an interior space of a pressurized cabin of the aircraft or spacecraft” in claim 18 should be “the interior space of the pressurized cabin of the aircraft or spacecraft.  
Claim 24 recites the limitation “for a backrest of a seat arrangement” in line 2.  Claim 24 does not enter with punctuation.  Therefore, the recitation should be “for a backrest of a seat arrangement.” in claim 24.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 8, 9, 12 and 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al. (US 3995328) in view of Hale (US 6497558).  
Regarding claim 8, the Carolan et al. reference discloses an arrangement in an aircraft (see figure 1 for the aircraft), comprising a device (84) driveable by a driving pressure difference (it is considered that the vacuum toilet 84 is operated by a vacuum pressure), and a vacuum booster (it is considered that the vacuum pump 50, 51 constitutes a device for boosting a vacuum pressure) configured to provide the driving pressure difference.
The Carolan et al. reference does not disclose wherein the vacuum booster utilizes an input pressure difference which is smaller than the provided driving pressure difference.
However, the Hale reference teaches a pressure transformer (see figure 1) (pressure intensifier) having a motor part (34; considered the combination of the inlet 46, the chamber 38 and the outlet 48) with a motor-part-side fluid inlet (46) and a motor-part-side fluid outlet (48) and a pump part (32; considered the combination of the inlet 42, the chamber 36 and the outlet 44) with a pump-part-side inlet (42) and a pump-part-side outlet (44) wherein the pressure intensifier is driveable by a motor-part-side fluid flow (considered the fluid flow from the port 46 to the port 48) from the motor-part-side fluid inlet to the motor-part-side fluid outlet for conveying a pump-part-side fluid flow (considered the fluid flow from the port 42 to the port 44) from the pump-part-side fluid inlet to the pump-part-side fluid outlet (see col. 4, lines 51-54); and wherein the pressure transformer is a positive-displacement machine with at least one rotatable rotor (28) in order to provide a simple and effective apparatus for converting an input power at a first pressure and flow rate to an output power at a higher pressure (col. 5, lines 8-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the vacuum booster (vacuum pump 50, 51) of the Carolan et al. reference with the pressure transformer as taught by the Hale reference in order to provide a simple and effective apparatus for converting an input power at a first pressure and flow rate to an output power at a higher pressure.
It is considered that the combination of the Carolan et al. reference and the Hale reference provides a vacuum booster that is “configured to provide the driving pressure difference utilizing an input pressure difference, which is smaller than the provided driving pressure” in as much as the input pressure difference is provided by the difference between the pressure of the fluid at the motor-part-side fluid inlet (Hale: 46) and the pressure of the fluid at the motor-part-side fluid outlet (Hale: 48) used to drive the vacuum booster / pressure intensifier (Hale: see figure 1) and the driving pressure difference is considered the pressure utilized to drive the device (Carolan et al.: it is considered the pressure to operate the vacuum toilet 84 is the driving pressure).  The Hale reference discloses wherein fluid pressure from the pump-part-side fluid outlet (Hale: 44) is discharged at a higher pressure than the pressure at the pump-part-side fluid inlet (Hale: 42) (Hale: col. 4, lines 60-66).  Further, the Hale reference discloses wherein the fluid enters the motor section and is discharged through the motor-part-side fluid outlet (Hale: 48) (Hale: 51-54). Therefore, it is considered that the input pressure difference is smaller than the provided driving pressure difference.
In regards to claim 9, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the vacuum booster (Hale: 10) comprises a motor part (Hale: 34) with a motor-part-side fluid inlet (Hale: 46) and a motor-part-side fluid outlet (Hale: 48) and a pump part (Hale: 32) with a pump-part-side fluid inlet (Hale: 42) and a pump-part-side fluid outlet (Hale: 44) and at least one rotor (Hale:28) which is rotatable; wherein the vacuum booster (Hale: 10) is driveable by a motor-part-side fluid flow (Hale: considered the fluid flow from the port 46 to the port 48) from the motor-part-side fluid inlet (Hale: 46) to the motor-part-side fluid outlet (Hale: 48) for conveying a pump-part-side fluid flow (Hale: considered the fluid flow from the port 42 to the port 44) from the pump-part-side fluid inlet (Hale: 42) to the pump-part-side fluid outlet (Hale: 44).
In regards to claim 3, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the at least one rotor (Hale: 28) has displaceably arranged vanes (Hale: 66), and wherein the motor part is operable in a manner of a vane-type motor and the pump part is operable in a manner of a vane-type pump (Hale: see at least col. 4, lines 4-15).
In regards to claim 4, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the rotor (Hale: 28) is a rotor common to the motor part and the pump part (Hale: the same rotor 28 is utilized for both the flow path from port 46 to port 48 and the flow path from port 42 to port 44) and is configured, during operation, to come into contact in certain portions with the motor-part-side fluid flow and the pump-part-side fluid flow (Hale: the flow for the motor-part-side fluid flow and the pump-part-side fluid flow contact the outer surface of the rotor 28 during operation).  
In regards to claim 5, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the motor part (Hale: 34) and the pump part (Hale: 32) together form a structural unit in a form of a housing (Hale: 26) which is common to the motor part and the pump part (Hale: the motor part and the pump part are received within the chamber 30 of the housing 26), wherein the housing (Hale: 26) has the motor-part-side fluid inlet (Hale: 46), the motor-part-side fluid outlet (Hale: 48), the pump-part-side fluid inlet (Hale: 42) and the pump-part-side fluid outlet (Hale: 44), such that the motor-part-side fluid inlet, the motor-part-side fluid outlet, the pump-part-side fluid inlet and the pump-part- side fluid outlet each have a fluid-conducting connection to an internal region of the housing (Hale: to the region defined between the rotor 28 and the surfaces 36 and 38) defined by an internal contour of the housing.  
In regards to claim 6, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein a position of an axis of rotation (Hale: 58) of the rotor (Hale: 32) relative to the housing (Hale: 26) is adjustable (Hale: see at least col. 4, lines 20-22).  
In regards to claim 12, the combination of the Carolan et al. reference and the Hale reference discloses wherein the device is a waste-compacting device (Carolan et al.: the waste matter at the collection tank can be compacted; see col. 4, lines 15-20).  
Regarding claim 15, the combination of the Carolan et al. reference and the Hale reference discloses an aircraft (Carolan et al.: see figure 1) having an arrangement according to claim 8 (see claim 8 above).
Regarding claim 16, the Carolan et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or operating a device (40) in an aircraft (see figure 1) comprising providing the device (40), connecting the device to a vacuum booster (it is considered that the pumps 50, 51 constitute a vacuum booster); generating a fluid flow (air is able to enter the system through the opening in the toilet 84) through a pump part of the vacuum booster, wherein the fluid flow is received at the pump part of the vacuum booster from the device and is discharged to the external surroundings of the aircraft or spacecraft (through the overboard vent line 54) and operating the device by the discharge of the second fluid flow (it is considered that the operation of the vacuum pumps 50, 51 permits the application of a pressure in the tank 40).
The Carolan et al. reference dose not disclose discharging, through a motor part of the vacuum booster, a first fluid flow from an interior space of a pressurized cabin of the aircraft or spacecraft to external surroundings of the aircraft or spacecraft, wherein the first fluid flow is a volumetric flow of air; wherein the second fluid flow is generated by using the first fluid flow through the motor part of the vacuum booster and wherein a pressure of the second fluid flow is greater than a pressure of the first fluid flow.
However, the Hale reference teaches a pressure transformer (see figure 1) (pressure intensifier) having a motor part (34; considered the combination of the inlet 46, the chamber 38 and the outlet 48) with a motor-part-side fluid inlet (46) and a motor-part-side fluid outlet (48) and a pump part (32; considered the combination of the inlet 42, the chamber 36 and the outlet 44) with a pump-part-side inlet (42) and a pump-part-side outlet (44) wherein the pressure intensifier is driveable by a motor-part-side fluid flow (considered the fluid flow from the port 46 to the port 48) from the motor-part-side fluid inlet to the motor-part-side fluid outlet for conveying a pump-part-side fluid flow (considered the fluid flow from the port 42 to the port 44) from the pump-part-side fluid inlet to the pump-part-side fluid outlet (see col. 4, lines 51-54); and wherein the pressure transformer is a positive-displacement machine with at least one rotatable rotor (28) in order to provide a simple and effective apparatus for converting an input power at a first pressure and flow rate to an output power at a higher pressure (col. 5, lines 8-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the vacuum booster (pump) of the Carolan et al. reference with the pressure transformer having a motor part that receives a first fluid flow to generate the second fluid flow as taught by the Hale reference in order to provide a simple and effective apparatus for converting an input power at a first pressure and flow rate to an output power at a higher pressure.
It is considered that the combination of the Carolan et al. reference and the Hale reference provides the first fluid flow (as taught by the Hale reference) as a volumetric flow of air and wherein a pressure of the second fluid flow fluid (the fluid flow of the Carolan et al. reference) is greater than a pressure of the first fluid flow.
In regards to claim 17, the combination of the Carolan et al. reference and the Hale reference discloses wherein the vacuum booster (Hale: 10) comprises a motor part (Hale: 34) with a motor-part-side fluid inlet (Hale: 46) and a motor-part-side fluid outlet (Hale: 48) and a pump part (Hale: 32) with a pump-part-side fluid inlet (Hale: 42) and a pump-part-side fluid outlet (Hale: 44) and at least one rotor (Hale:28) which is rotatable; driving, by a motor-part-side fluid flow (Hale: considered the fluid flow from the port 46 to the port 48) from the motor-part-side fluid inlet (Hale: 46) to the motor-part-side fluid outlet (Hale: 48), the vacuum booster to convey a pump-part-side fluid flow (Hale: considered the fluid flow from the port 42 to the port 44) from the pump-part-side fluid inlet (Hale: 42) to the pump-part-side fluid outlet (Hale: 44).
In regards to claim 18, the combination of the Carolan et al. reference and the Hale reference discloses connecting the motor-part-side fluid inlet (Hale:46) to [the] interior space of [the] pressurized cabin of the aircraft or the spacecraft (Hale: a pressurized chamber; col. 3, lines 40-43); connecting the pump-part-side fluid inlet (Hale: 42) to an outlet of the device (Carolan et al.: toilet 84); connecting the motor-part-side fluid outlet (Hale: 48) to a negative-pressure source (considered the vent line 54 in the Carolan et al. reference); and connecting the pump-part-side fluid outlet (Hale: 44) to the negative-pressure source (considered the vent line 54 in the Carolan et al. reference).
In regards to claim 19, the Carolan et al. reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the negative-pressure source is a line of a vacuum toilet system of the aircraft or spacecraft (Carolan et al. line 54 is part of the vacuum toil system as shown in figure 3).
In regards to claim 20, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the at least one rotor (Hale: 28) has displaceably arranged vanes (Hale: 66), and wherein the motor part is operable in a manner of a vane-type motor and the pump part is operable in a manner of a vane-type pump (Hale: see at least col. 4, lines 4-15).
In regards to claim 21, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the rotor (Hale: 28) is a rotor common to the motor part and the pump part (Hale: the same rotor 28 is utilized for both the flow path from port 46 to port 48 and the flow path from port 42 to port 44) and is configured, during operation, to come into contact in certain portions with the motor-part-side fluid flow and the pump-part-side fluid flow (Hale: the flow for the motor-part-side fluid flow and the pump-part-side fluid flow contact the outer surface of the rotor 28 during operation).  
In regards to claim 22, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the motor part (Hale: 34) and the pump part (Hale: 32) together form a structural unit in a form of a housing (Hale: 26) which is common to the motor part and the pump part (Hale: the motor part and the pump part are received within the chamber 30 of the housing 26), wherein the housing (Hale: 26) has the motor-part-side fluid inlet (Hale: 46), the motor-part-side fluid outlet (Hale: 48), the pump-part-side fluid inlet (Hale: 42) and the pump-part-side fluid outlet (Hale: 44), such that the motor-part-side fluid inlet, the motor-part-side fluid outlet, the pump-part-side fluid inlet and the pump-part- side fluid outlet each have a fluid-conducting connection to an internal region of the housing (Hale: to the region defined between the rotor 28 and the surfaces 36 and 38) defined by an internal contour of the housing.  
In regards to claim 23, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein a position of an axis of rotation (Hale: 58) of the rotor (Hale: 32) relative to the housing (Hale: 26) is adjustable (Hale: see at least col. 4, lines 20-22).  
In regards to claim 24, the combination of the Carolan et al. reference and the Hale reference discloses wherein the device is a waste-compacting device (Carolan et al.: the waste matter at the collection tank can be compacted; see col. 4, lines 15-20).  
In regards to claim 25, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the vacuum booster comprises a rotating positive displacement machine (Hale: 28).
In regards to claim 26, the combination of the Carolan et al. reference and the Hale reference discloses the motor-part-side fluid inlet (Hale:46) is connected to [the] interior space of [the] pressurized cabin of the aircraft or the spacecraft (Hale: a pressurized chamber; col. 3, lines 40-43); the pump-part-side fluid inlet (Hale: 42) is connected to an outlet of the device (Carolan et al.: toilet 84); the motor-part-side fluid outlet (Hale: 48) is connected to a negative-pressure source (considered the vent line 54 in the Carolan et al. reference); and the pump-part-side fluid outlet (Hale: 44) is connected to the negative-pressure source (considered the vent line 54 in the Carolan et al. reference).
In regards to claim 27, the Carolan et al. reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the negative-pressure source is a line of a vacuum toilet system of the aircraft or spacecraft (Carolan et al. line 54 is part of the vacuum toil system as shown in figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753             

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753